Citation Nr: 1021688	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-31 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to April 
1984.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's assigned 10 percent rating for tinnitus is the 
maximum evaluation authorized under Diagnostic Code (DC) 
6260.


CONCLUSION OF LAW

The law precludes assignment of a single disability rating 
greater than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2002) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Moreover, VA has a duty to assist a veteran in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service treatment records and 
other pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As has been discussed in this 
decision, a rating greater than 10 percent for tinnitus is 
not warranted as a matter of law.  Any further discussion of 
the VCAA with respect to the claim is, therefore, not 
necessary.

Entitlement to an Increased Rating for Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently has a 10 percent rating for tinnitus, 
effective May 1, 1984.  Tinnitus is evaluated under 38 C.F.R. 
§ 4.87, DC 6260, which was revised on June 13, 2003 in order 
to codify VA's longstanding practice of assigning a single 10 
percent evaluation for recurrent tinnitus, whether the sound 
is perceived as being in one ear or both ears, or in the 
head.  See Schedule for Rating Disabilities: Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims (Court) reversed a decision of 
the Board denying a rating in excess of 10 percent for 
tinnitus (whether perceived as bilateral or unilateral) under 
the pre-amended regulations, specifically holding that the 
regulations prior to June 13, 2003 required the assignment of 
"dual ratings" for bilateral tinnitus.  Id. at 78.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reversed the Court's decision in 
Smith and affirmed VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus (whether perceived as unilateral or bilateral).  See 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Specifically, the Federal Circuit explained that an agency's 
interpretation of its own regulations is entitled to 
substantial deference by the courts, and the Court failed to 
defer to the VA's interpretation of DC 6260.  

As a consequence of the Federal Circuit's holding, the 
Secretary for Veterans Affairs directed the Board to resume 
adjudication of these claims consistent with VA's 
longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under DC 
6260.  

The Board recognizes the Veteran's assertion that he was 
entitled to a 20 percent rating while the Court's original 
ruling in Smith was in effect.  However, as his new claim was 
not filed until October 2005, it is subject only to the 
amended version of DC 6260, and Smith is inapplicable to this 
claim.  

Moreover, even if the Court's ruling had not been reversed by 
the Federal Circuit, an increased rating could not reach back 
to May 1, 1984 without a showing of clear and unmistakable 
error (CUE) in the original decision, as it would be contrary 
to the principle of finality set forth in 38 U.S.C.A. § 7105.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that 
only a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision, as free-standing claims for earlier effective 
dates vitiate the rule of finality).

Thus, in view of the foregoing, it is clear that there is no 
legal basis upon which to award the Veteran a single initial 
disability rating greater than 10 percent for tinnitus.  
Accordingly, her claim for a rating in excess of 10 percent 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for tinnitus is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


